DETAILED ACTION 

Specification
The specification is objected to for the following:
The specification recites that the fibrous structure exhibits a Dry Recoverability of greater than 1.00 as measured according to the Dry Compressive Modulus Test Method.  However, the specification does not describe what Dry Recoverability is, nor what units of Dry Recoverability are measured or calculated. Furthermore, the specification does not explain how the Dry Recoverability is measured by the Dry Compressive Modulus Test Method. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Claim 1 lacks antecedent basis for "the bulk building capability of the second pillow". 
Claim 2 recites that the fibrous structure exhibits a Dry Recoverability of greater than 1.00 as measured according to the Dry Compressive Modulus Test Method.  However, it is not understood what Dry Recoverability is, nor what units of Dry Recoverability are measured or calculated.  Furthermore, the specification does not explain how the Dry Recoverability is measured by the Dry Compressive Modulus Test Method. Without any disclosure as to the 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 6-8, 12-14, and 16-18 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.  These claims are all directed to features/properties of a roll formed from the fibrous structure, not to the fibrous structure itself, therefore do not further limit the claims from which they depend.
Applicant may cancel the claims, amend the claims, rewrite the claims in independent form, or present a sufficient showing that the dependent claims comply with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mohammadi       (US 2013/0319625).  
Mohammadi discloses fibrous structures, including creped fibrous structures (paragraphs [0079] and [0120]).  The fibrous structures have a basis weight of 15 to 120 g/m2, which 2, see paragraph [0091]. The fibrous structure of Figure 18, see paragraph [0200], comprises elongate knuckles (in between line elements 12b) and a plurality of discrete pillows (non-line elements 16b), some of which are within the perimeter of the knuckles.  The discrete pillows are of the same shape and size, therefore any first pillow within a knuckle will have a bulk building capability equal to 100% of that of any second pillow within the same knuckle, which reads on the claimed "at least 20%".

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 9, 15, and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Mohammadi (US 2013/0319625).  
Claims 9 and 15: Mohammadi discloses fibrous structures, including creped fibrous structures (paragraphs [0079] and [0120]).  The fibrous structures have a basis weight of 15 to 120 g/m2, which encompasses the claimed range of 50 to 110 g/m2, see paragraph [0091]. The fibrous structure of Figure 18, see paragraph [0200], comprises elongate knuckles (in between line elements 12b) and a plurality of discrete pillows (non-line elements 16b), some of which are within the perimeter of the knuckles.  
Regarding claim 9, Mohammadi does not disclose a Knuckle Roughness Ra of less than 9.00 m.  This quantity is equivalently known in the art as an arithmetic mean roughness m or are so close thereto that the claimed fibrous structures are not substantially different from those of Mohammadi.  Therefore, claim 9 is unpatentable.
Regarding claim 15, Mohammadi discloses in paragraph [0197] a knuckle frequency of "greater than about 1 line element/5 cm", equivalently greater than about 1#/50 mm, and substantially overlapping the claimed "less than the 5.5 #/mm.  Therefore, claim 15 is unpatentable.
Claims 19-20:  In Figure 18, the fibrous structure has at least a first and second elongate knuckle each having a plurality of discrete pillows, and an elongated pillow between the two elongate knuckles.
Claims 21-23:  The above basis weight of 15 to 120 g/m2 encompasses the claimed ranges.

Claims 1, 9, 15, and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Trokhan (US 6,117,270) in view of Ayers (US 5,628,876).
Claims 1, 9, and 15: Trokhan discloses papermaking belts and a fibrous structures made from the belt. The fibrous structure can be a creped fibrous structure, see column 7, lines 6-18.  The belt (10) of Figures 5A and 5B comprises a semi-continuous framework (12), semi-continuous deflection conduits (16), and various synclines (18) formed within the perimeter of the framework. Such a belt produces a web having elongate knuckles (22), elongate pillow regions (24) separating the elongate knuckles, and discrete pillows (synclines 26) arranged 
Further regarding claim 1, the discrete pillows are the same structure, therefore any first discrete pillow exhibits a bulk building capability of 100% of a bulk building capability of a second discrete pillow, hence is greater than 20%.  
Further regarding claims 1 and 9, Trokhan does not disclose that the fibrous structure comprises a basis weight of from 50 g/m2 (30.8 lbs/3000 ft2) to 110 g/m2 (67.7 lbs/3000 ft2).  However, the fibrous structures of Trokhan are directed to products such as tissue, towel, and napkins (column 1, lines 14-22), which are the same type of products that the instant invention is directed to.  One skilled in the art would recognize that the products of Trokhan include products having the claimed range of basis weight.  As evidence, Ayers, incorporated by reference by Trokhan (column 7, lines 56-61), discloses a trilaminate (three layers; column 12, lines 20-21) wherein each layer has a basis weight of about 18 lb/ft2 (Table 1).  The trilaminate basis weight is then about 54 lb/ft2, which reads on the basis weights of claims 1 and 9.  It would have been obvious to one skilled in the art before the effective filing date of the invention that the fibrous structures of Trokhan can have the claimed basis weight as taught by Ayers, such basis weight being suitable for the same intended use as the invention.
Even further regarding claim 9, Trokhan does not disclose a Knuckle Roughness Ra of less than 9.00 m.  This quantity is equivalently known in the art as an arithmetic mean roughness measured on an area of the knuckle.  The surface of the knuckles in Trokhan are planar, as seen in Figure 3a. One skilled in the art would recognize that the roughness of the knuckles, if not zero, or even less than the claimed 9.00m or are so close thereto that the 
Further regarding claim 15, Trokhan does not disclose a Knuckle Creping Frequency.  However, Ayers teaches that the elongate knuckles are separated by a width of 0.23 mm (see column 11, lines 33-46).  This is equivalently about 4 #/mm frequency which is less than the claimed 5.5 #/mm.  Therefore, claim 15 is unpatentable.
Claims 19-20:  The belt in Figures 5a and 5B of Trokhan would result in a fibrous structure with at least a first and second elongate knuckle each having a plurality of discrete pillows, and an elongate pillow between the two elongate knuckles.
Claims 21-23:  The above basis weight of 54 lbs/ft2 falls within each of the claimed ranges.

Allowable Subject Matter
Claims 3-5, 10, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 3 and 4 would be allowable for providing that the bulk building capability is greater than 16 cc/g.
Claims 5, 10, and 11 would be allowable for providing that the wet caliper normalized for basis weight is greater than 0.65 mils.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC HUG whose telephone number is (571)272-1192.  The examiner can normally be reached on Tu-Th 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Eric Hug/Primary Examiner, Art Unit 1748